Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (U.S. Patent Pub. No. 2016/0322353) of record, in view of Yang (U.S. Patent No. 8,446,176) of record, in view of Yamazaki (U.S. Patent Pub. No. 2015/0348909) of record, in view of Sasagawa (U.S. Patent Pub. No. 2015/0348997).
	Regarding Claim 1
	FIG. 1 of Ikeda discloses a semiconductor apparatus comprising: a first stack of transistors including a first transistor (left Tr1) formed on a substrate (100) and a second transistor (left Tr2) stacked on the first transistor along a Z direction substantially perpendicular to a substrate plane of the substrate: a second stack of transistors  including a third transistor (right Tr1) formed on the substrate and a fourth transistor (right Tr2) stacked on the third transistor along the Z direction; and a first terminal structure (105) configured to conductively couple four source/drain (S/D) terminals of the first, second, third and fourth transistors, respectively. 
Ikeda fails to disclose “a first routing track and a second routing track electrically isolated from the first routing track, the second routing track being positioned in a plane above the first stack of transistors and the second stack of transistors along the Z direction, the first routing track and the second routing track extending in an X direction parallel to the substrate plane: a first conductive trace and a fourth conductive trace configured to conductively couple a first gate of the first transistor and a fourth gate of the fourth transistor to the first routing track, respectively, the first routing track being connected to the first conductive trace that is configured to conductively couple the first gate of the first transistor in the first stack of transistors and the fourth conductive trace that is configured to conductively couple the fourth gate of the fourth transistor in 
	FIG. 14 of Yang discloses a similar semiconductor apparatus, wherein a first routing track (IN) and a second routing track (between A1C1 and B3C3) electrically isolated from the first routing track, a first conductive trace and a fourth conductive trace configured to conductively couple a first gate of the first transistor (A3) and a fourth gate of the fourth transistor (D3) to the first routing track, respectively, the first routing track being connected to the first conductive trace that is configured to conductively couple the first gate of the first transistor in the first stack of transistors and the fourth conductive trace that is configured to conductively couple the fourth gate of the fourth transistor in the second stack of transistors; a second conductive trace and a third conductive trace configured to conductively couple a second gate of the second transistor (C3) and a third gate of the third transistor (B3) to the second routing track, respectively. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ikeda, as taught by Yang. The ordinary artisan would have been motivated to modify Ikeda in the above manner for purpose of improving performance and reducing cost (Col. 1, Lines 13-28 of Yang).

	FIG. 1 of Yamazaki discloses a similar semiconductor apparatus, comprising a first conductive trace (163b) and a fourth conductive trace (167b) configured to conductively couple a first gate (125) of the first transistor (Tr3) and a fourth gate (147) of the fourth transistor (Tr4) to the first routing track (177b), respectively, the first routing track being connected to the first conductive trace that is configured to conductively couple the first gate of the first transistor in the first stack of transistors and the fourth conductive trace that is configured to conductively couple the fourth gate of the fourth transistor in the second stack of transistors, the first conductive trace having a first height along the Z direction and the fourth conductive trace having a fourth height along the Z direction, the fourth height being less than the first height, wherein the first routing track extending in an X direction parallel to the substrate plane. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ikeda, as taught by Yamazaki. The ordinary artisan would have been motivated to modify Ikeda in the above manner for purpose of proving a device occupying small area (Para. 12 of Yamazaki).
Ikeda as modified by Yang and Yamazaki fails to explicitly disclose “the second routing track being positioned in a plane above the first stack of transistors and the 
	FIG. 1 of Sasagawa discloses a similar semiconductor apparatus, wherein the second routing track (73) being positioned in a plane above the first stack of transistors and the second stack of transistors along the Z direction and the second routing track extending in an X direction parallel to the substrate plane (FIG. 6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ikeda, as taught by Sasagawa. The ordinary artisan would have been motivated to modify Ikeda in the above manner for purpose of providing a highly integrated device (Para. 6 of Sasagawa).

	Regarding Claim 2
	FIG. 1 of Yamazaki discloses the first routing track is positioned in a plane above the first stack of transistors and the second stack of transistors along the Z direction.

	Regarding Claim 3
	FIG. 14 of Yang discloses a second terminal structure configured to conductively couple remaining S/D terminals of the first (A3) and second (C3) transistors.

	Regarding Claim 4
	FIG. 14 of Yang discloses a third terminal structure configured to conductively couple remaining S/D terminals of the third (B3) and fourth (D3) transistors.


	FIG. 14 of Yang discloses an inverter circuit (A1-C1) configured to invert an input signal of the inverter circuit into an output signal of the inverter circuit, the output signal being an inverted signal of the input signal (Col. 8, Line 31 – Col. 9, Line 6).

	Regarding Claim 7
	FIG. 14 of Yang discloses a conductive trace (IN) configured to conductively couple the input signal to the first routing track; and a conductive trace configured to conductively couple the output signal to the second routing track.

	Regarding Claim 8
	FIG. 14 of Yang discloses a conductive trace configured to conductively couple a first signal to the first routing track; and a conductive trace configured to conductively couple a second signal to the second routing track, the second signal being an inverted signal of the first signal.

	Regarding Claim 9
	FIG. 1 of Ikeda discloses the second gate of the second transistor is stacked directly above the first gate of the first transistor along the Z direction, and the fourth gate of the fourth transistor is stacked directly above the third gate of the third transistor along the Z direction.

	Regarding Claim 10


	Regarding Claim 11
	FIG. 1 of Ikeda discloses the first (left Tr1) and the second transistors (left Tr2) are complementary transistors including an n-type transistor and a p-type transistor, and the third (right Tr1) and the fourth transistors (right Tr2) are complementary transistors [0054].

	Regarding Claim 12
	Modified Ikeda discloses the second gate of the second transistor is stacked on the first gate of the first transistor and the fourth gate of the fourth transistor is stacked on the third gate of the third transistor, the first routing track and the second routing track are positioned in one or more planes above the first, second, third, and fourth gates along the Z direction, the first conductive trace and the second conductive trace are spatially separated, the one or more planes include the plane above the first stack of transistors and the second stack of transistors, the first conductive trace bypasses the second gate of the second transistor and the second transistor, and the second conductive trace bypasses the first gate of the first transistor and the first transistor, the third and fourth conductive trace are spatially separated, the third conductive trace bypasses the fourth gate of the fourth transistor and the fourth transistor, the fourth conductive trace bypasses the third gate of the third transistor and the third transistor, 

	Regarding Claim 17
	FIG. 1 of Ikeda discloses the first gate (102) and the second gate (202) are separated and conductively isolated by a dielectric layer including one or more dielectric materials (104), and the third gate and the fourth gate are separated and conductively isolated by the dielectric layer.

	Regarding Claim 18
	FIG. 1 of Yamazaki discloses a first conductive trace (163b) and a fourth conductive trace (167b) configured to conductively couple a first gate (125) of the first transistor (Tr3) and a fourth gate (147) of the fourth transistor (Tr4) to the first routing track (177b), respectively, the first routing track being connected to the first conductive trace and the fourth conductive trace, the first conductive trace having a first height along the Z direction and the fourth conductive trace having a fourth height along the Z direction, the fourth height being less than the first height. It would have been obvious to one of ordinary skill in the art that the second routing track is connected to the second conductive trace and the third conductive trace, the second conductive trace has a second height along the Z direction, the third conductive trace has a third height along the Z direction, and the second height is less than the third height, because mere duplication of parts has no patentable significance unless a new and unexpected result In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, Yang, Yamazaki and Sasagawa, in view of Huo (U.S. Patent Pub. No. 2006/0220134) of record.
	Regarding Claim 6
Ikeda as modified by Yang, Yamazaki and Sasagawa discloses Claim 5, wherein the inverter circuit comprises a fifth conductive trace configured to conductively couple a common gate to one of: the first and second routing tracks, the common gate including a fifth gate of the fifth transistor (A1) and a sixth gate of the sixth transistor (C1) that are conductively coupled to the input signal. 
Ikeda as modified by Yang, Yamazaki and Sasagawa fails to explicitly disclose “a third stack of transistors including a fifth transistor formed on the substrate and a sixth transistor stacked on the fifth transistor along the Z direction”.
	FIG. 2 of Huo discloses a similar semiconductor apparatus, comprising a third stack of transistors including a fifth transistor (310) formed on the substrate and a sixth transistor (320) stacked on the fifth transistor along the Z direction [0026]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ikeda, as taught by Huo. The ordinary artisan would have been motivated to modify Ikeda in the above manner for purpose of modulating conductivity of both the active regions in response to a gate signal (Para. 8 of Huo).

Claims 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, Yang, Yamazaki and Sasagawa, in view of Morrow (U.S. Patent Pub. No. 2016/0197069) of record
	Regarding Claim 13
Ikeda as modified by Yang, Yamazaki and Sasagawa discloses Claim 1. 
Ikeda as modified by Yang, Yamazaki and Sasagawa fails to explicitly disclose “a second gate area that is a maximum cross sectional area of the second gate intersecting with a plane substantially perpendicular to the Z direction is equal to or larger than a first gate area that is a maximum cross sectional area of the first gate intersecting with a plane substantially perpendicular to the Z direction, and a fourth gate area that is a maximum cross sectional area of the fourth gate intersecting with a plane substantially perpendicular to the Z direction is equal to or larger than a third gate area that is a maximum cross sectional area of the third gate intersecting with a plane substantially perpendicular to the Z direction, the second gate is staggered above the first gate, and the fourth gate is staggered above the third gate”.
	FIG. 1 of Morrow discloses a similar semiconductor apparatus, comprising a second gate area (215C) that is a maximum cross sectional area of the second gate intersecting with a plane substantially perpendicular to the Z direction is equal to or larger than a first gate area (116A) that is a maximum cross sectional area of the first gate intersecting with a plane substantially perpendicular to the Z direction, and a fourth gate area (215D) that is a maximum cross sectional area of the fourth gate intersecting with a plane substantially perpendicular to the Z direction is equal to or 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ikeda, as taught by Morrow. The ordinary artisan would have been motivated to modify Ikeda in the above manner for purpose of forming monolithic 3D ICs (Para. 2 of Morrow).

	Regarding Claim 14
	FIG. 1 of Morrow discloses a second gate area (215C) that is a maximum cross sectional area of the second gate intersecting with a plane substantially perpendicular to the Z direction is less than a first gate area (115A) that is a maximum cross sectional area of the first gate intersecting with a plane substantially perpendicular to the Z direction, and a fourth gate area (215D) that is a maximum cross sectional area of the fourth gate intersecting with a plane substantially perpendicular to the Z direction is less than a third gate area that is a maximum cross sectional area (115B) of the third gate intersecting with a plane substantially perpendicular to the Z direction, the second gate is staggered above the first gate, and the fourth gate is staggered above the third gate.

Claims 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Ikeda, Yang, Yamazaki and Sasagawa, in view of Sakuma (U.S. Patent Pub. No. 2012/0068241) of record.
Regarding Claim 15
Ikeda as modified by Yang, Yamazaki and Sasagawa discloses Claim 1. 
Ikeda as modified by Yang, Yamazaki and Sasagawa fails to explicitly disclose “the first transistor further includes a first set of semiconductor bars stacked along the Z direction in which the first gate of the first transistor surrounds and is attached to the first set of semiconductor bars, and the second transistor further includes a second set of semiconductor bars stacked along the Z direction in which the second gate of the second transistor surrounds and is attached to the second set of semiconductor bars”.
	FIG. 5 of Sakuma discloses a similar semiconductor apparatus, wherein the first transistor further includes a first set of semiconductor bars (3) stacked along the Z direction in which the first gate (6) of the first transistor surrounds and is attached to the first set of semiconductor bars, and the second transistor further includes a second set of semiconductor bars stacked along the Z direction in which the second gate of the second transistor surrounds and is attached to the second set of semiconductor bars. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Ikeda, as taught by Sakuma. The ordinary artisan would have been motivated to modify Ikeda in the above manner for purpose of improving integration (Para. 6 of Sakuma).

	Regarding Claim 16
		Modified Ikeda discloses the second set of semiconductor bars is stacked on the first set of semiconductors bars along the Z direction.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892